Order, Supreme Court, New York County (Rosalyn Richter, J.), entered May 9, 2003, which, inter alia, in this action seeking a declaration that there is a valid lease entitling plaintiff to continued tenancy of the subject commercial premises, granted defendant’s motion for summary judgment dismissing the complaint, unanimously modified, on the law, to the extent of declaring in defendant’s favor that there is no lease pursuant to which plaintiff may continue to tenant the premises, and otherwise affirmed, with costs to defendant payable by plaintiff.
Assuming that defendant, by forwarding plaintiff a lease extension and modification agreement, offered to extend the term of plaintiffs expiring lease—which contained no renewal option—the offer was effectively withdrawn some three months after it had been made, prior to plaintiffs putative acceptance. Moreover, the agreement, even if timely executed by plaintiff, would not have been binding on defendant because defendant did not execute it and deliver it to plaintiff (see General Obligations Law § 5-703 [2]; and see 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506, 511 [1979]; Jaffe v Gordon, 240 AD2d 232 [1997]).
We modify only to declare in defendant’s favor (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 *234[1962], cert denied 371 US 901 [1962]). Concur—Andrias, J.P., Rosenberger, Williams and Lerner, JJ.